Citation Nr: 1754090	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disability, which he contends is the result of an in-service injury to his back. Upon review of the record, the Board concludes that a remand is required for a VA examination concerning his back condition.

Various records contain a current diagnosis relating to the Veteran's back. The Veteran also provided credible testimony that while he was stationed on the USS Midway and working the foul line, a hung rocket got loose. He testified that as the rocket tumbled down the deck, it came apart, particularly the fins, which struck the Veteran in the back and knocked him down. See Board hearing transcript at 3.  

The Veteran is competent to report that he injured his back in-service while being stuck by the rocket fins. The Board finds the Veteran's testimony regarding his in-service injury to his back to be credible. In light of the Veteran's competent and credible testimony as to an in-service back injury, the Board finds that a VA examination is warranted to determine whether his current back disability is related to the in-service incident of being struck in the back by the rocket fins. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the record contains a private treatment note dated September 2006 from Dr. P.K.V which reveals that Dr. P.K.V. reviewed the Veteran's MRI very carefully and expressed that at T12-L1, the Veteran has a large subligamentous disc herniation which the physician thinks appears old.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his back condition. Request that he provide, or authorize VA to obtain these records. Obtain updated copies of VA treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's back disability. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition is caused by, or otherwise etiologically related to, the Veteran's active service, to include as due to being struck by a rocket fin.

In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. A complete rationale should be provided for all opinions rendered.

3. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to service connection for a back disability. If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




